DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on August 10, 2022 was received. Claims 1, 2 and 5 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued June 13, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.

Claim Objections
The previous objections to claims 1 and 2 are withdrawn because Applicant suitably amended the claims to remove the typos. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to recite “the mask region is not a rectangular shape” which is a negative limitation with no positive support in the written description, and is therefore new matter. The specification uses the phrase “not in a rectangular shape” only in the context about the state of the instant art, but not once about the instant invention or any embodiment thereof. Nothing in the specification or drawings positively states or implies that the instant invention requires the mask region to have a non-rectangular shape to function. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Hong et al. (US 2011/0229633) on claims 1-4, 6-9 and 11-12 are withdrawn because Applicant amended independent claim 1 to include the new matter requiring the mask region to have a non-rectangular shape. 


Claim Rejections - 35 USC § 103
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Nakadate (US 2005/0053764).
Regarding claim 1: Hong et al. discloses a mask assembly device having a plurality of strip masks (200) extending in a first direction, each strip mask (200) having a plurality of opening parts (220) which are mask regions and main body parts (210) which are non-mask regions surrounding the opening parts (220), where parts of the main body parts (210) are side regions having first grooves (230) therein, which can be considered original stress concentration regions, as well as third grooves (250) which are stress concentration structures located in a part of the side region not occupied by the first grooves (230) (pars. 47, 52, figures 1 and 3). Hong et al. further discloses that the third grooves (250) can each comprise a plurality of grooves such that they form an array (par. 69). 
Hong et al. fails to explicitly disclose that the mask region has shape other than rectangular. However, Hong et al. does disclose that the pattern opening parts (220) can have different shapes such as stripes or dots, or even various other types of shapes (pars. 77-78) and Nakadate discloses a similar mask device in which the through holes (22) comprising the pattern opening can have square, parallelogram or circular shapes (par. 59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a circular or other non-rectangular shape for the pattern opening part of Hong et al. as taught by Nakadate because both Nakadate and Hong et al. teach that a number of different shapes can be used, such that they are functionally equivalent, and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06-2144.07). Furthermore, simple changes in shape are not considered to be a patentable advance (MPEP 2144.04).
Regarding claim 2: Hong et al. shows that the side region of the main body part (210) is within a predetermined length from the side edge of the strip mask (200) (figure 3).
Regarding claim 3: Hong et al. shows that the first grooves (230) are in a part of the side region of the main body part (210) within a predetermined length from the corresponding opening part (220) region) (see figure 3). 
Regarding claim 4: Hong et al. discloses that the tensile force is applied in the y direction, which is the direction in which the strip masks (200) extend, such that they are stretched in that direction (par. 47, figure 2).  
Regarding claim 5: Hong et al. and Nakadate teach the above combination in which the mask region has a circle shape, and where the first grooves (230) form a circular shape that has the same center as the mask circle such that they overlap the side region and circular area, and four other grooves (250) are provided one at each corner of the mask unit outside of the first grooves (230) (see figure 5, annotated below).
Regarding claims 6-7: Hong et al. fails to explicitly disclose how the grooves (250) are formed, but it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Hong et al. meets the requirements of the claimed product, Hong et al. clearly meet the requirements of present claims 6-7.
Regarding claim 8: Hong et al. shows that there is no overlap between any of the third groove patterns (see figures 3-4). 
Regarding claim 9: Hong et al. shows that each pattern opening part (220) is centered around its central mask region, and further shows that a plurality of the masks on each strip mask (200) have third grooves (250) on each of the four corners surrounding each pattern opening part (220) (see figure 3 annotated below).
[AltContent: textbox (Shared mask and groove (230) center)][AltContent: arrow][AltContent: textbox (Circular shape of grooves (230))][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (250) at each corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (250) at each corner)]
    PNG
    media_image1.png
    268
    156
    media_image1.png
    Greyscale


Regarding claim 11: Hong et al. shows multiple pattern opening parts (220) in each set of opening parts (220) such that each individual opening can be considered to be a mask region, where the pattern opening parts (220) in each set are arranged in the x direction perpendicular to the y direction in which the strip masks (200) are stretched (figure 3). 
Regarding claim 12: Hong et al. discloses a mask assembly or mask plate having a plurality of the above strip masks (200) (see figures 1-2). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. and Nakadate as applied to claims 1-9 and 11-12 above, and further in view of Oh et al. (US 2014/0150721).
Regarding claim 10: Hong et al. shows that the grooves (250) have rectangular shapes (figure 3) but fails to explicitly disclose that the length direction of that rectangle is parallel to the first direction (y axis in figure 3). However, Oh et al. teaches a similar mask assembly which includes a deformation prevention part (130) having similar rectangular grooved parts (142) where the rectangles extend in the direction of the mask strip (pars. 81-84, figures 3, 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to slightly change the shape of the rectangular grooves of Hong et al. to have their long sides extend in the direction of the mask as taught by Oh et al. because simple changes in size or shape are not considered to be a patentable advance (MPEP 2144.04). 

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Hong et al. does not disclose a non-rectangular mask region and does not teach that the stress concentration structure is within a part of the side region other than the original stress concentration region.
In response:
Regarding the shape of the mask, this argument is moot because they do not refer to the new rejections of Hong et al. in view of Nakadate which teach a circular mask region, as indicated in the previous rejection of claim 5. 
Regarding the stress concentration structure, Applicant’s argument is not persuasive because the specific claim language is extremely broad. The claimed elements in question are the side region, an original stress concentration region within that side region, and a stress concentration structure within the side region but at a location other than the original stress concentration region. None of these elements are further defined by the claim. Figure 5 of Hong et al. (annotated below) quite clearly shows what can be considered a side region, this side region having a number of discrete and separate grooves, each of which are stress concentration structures. There is no specific difference claimed between the original stress concentration regions and the stress concentration structures, so the discrete grooves can separately read on both. 
[AltContent: textbox (Stress concentration structures)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Original stress concentration region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    268
    156
    media_image1.png
    Greyscale


Because the claim language is so broad Hong et al. clearly reads on these claim elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
9/8/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717